98 F.3d 1341
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Leon COLLINS, Plaintiff-Appellantv.CLINIC FOUNDATION, et. al., Defendant-Appellees.
No. 95-4080.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1996.

Before:  KEITH, SILER, and BATCHELDER, Circuit Judges.
PER CURIAM.


1
Plaintiff, Robert Leon Collins, appeals the order of the district court which granted summary judgment to defendants, Cleveland Clinic Foundation and Jerome Belinson, in an action brought by plaintiff for race discrimination and retaliatory discharge.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
Because the district court has articulated valid reasoning in supporting its judgment, it is not necessary for this Court to issue a detailed written opinion.  Accordingly, the judgment of the district court is AFFIRMED based upon the reasoning employed by that court in its Memorandum Opinion filed on September 6, 1995.